DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Formal Matters
Claims 1-18, as originally filed, are pending.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Group 1, claims 1-14, directed to a method of producing a mycological product, classified in A01G 18/00. 

II.	Group 2, claims 15-18, directed to a panel of mycological biopolymer, classified in A23L 31/00.

The inventions are distinct from each other for the following reasons:
The inventions of Groups 1 and 2 are directed to a process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by a different process, i.e., product materials such as building and construction material (fiberboard or particle chip boards) can be made within a process for preparing a fungal pulp.  Thus, Groups 1 and 2 have different modes of operation and the effects of each group are distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper since the above-listed inventions are independent or distinct for the reasons given above and there would be a 
In the instant case, in view of the above CPC classifications of the invention, the inventions have acquired a separate status in the art in view of their different classifications and will require different fields of search (for example, searching different CPC classifications or electronic resources, or employing different search queries) where methods for method of producing a mycological product is in a different field of search from mycological biopolymer panel materials.  In light of the above, the different inventions require different fields of search, thus posing a serious burden to the Office.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. 
Furthermore, Groups 1 and 2 includes claims to patentably distinct species of the generic method - the different species are as follows:
(1) The type of additives: 

(1)(a) plant derived additives (Group 1: claims 3 and 6; Group 2, claim 15);

         or 

 (1)(b) animal derived additive - bovine myocytes (Group 1 claims 6 and 14; Group 2, claim 17).

Applicant is to choose only one additive from (1)(a) or (1)(b).

The additives in the above species are independent or distinct from each other since the above species represent plant or animal cells or materials that comprise of chemicals (e.g., cell materials including proteins and carbohydrates) with distinct 
Applicant is required under 35 U.S.C. § 121 to elect a single species (i.e., elect a single additive species from (1)(a) or (1)(b)) to which the claims shall be restricted to if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A reference that would anticipate and/or make obvious one of the species would not necessarily anticipate and/or make obvious another one.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims 1 and 15 are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species and invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species and invention. 
The election of species and invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions and species are obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions (or species) unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention (or species).
The Examiner has required restriction between product and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631